110 N.J. Super. 8 (1970)
264 A.2d 244
T., PLAINTIFF-RESPONDENT,
v.
H., DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued December 8, 1969.
Decided April 15, 1970.
Before Judges KILKENNY, LABRECQUE and LEONARD.
Mr. Burrell Ives Humphreys argued the cause for appellant (Messrs. Hoffmann & Humphreys, attorneys).
Mr. William F. Tompkins argued the cause for respondent (Messrs. Lum, Biunno & Tompkins, attorneys; Mr. Theodore L. Abeles, on the brief).
PER CURIAM.
The order is affirmed on other factual grounds.